United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1462
                                    ___________

James Land,                           *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *       [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                          Submitted: July 1, 1998
                              Filed: July 6, 1998
                                  ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

      James Land appeals the District Court’s1 order granting summary judgment to
the Commissioner, and affirming the Commissioner’s decision to deny Land
supplemental security income. Having carefully reviewed the record and the parties’



      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
submissions, we affirm the judgment of the District Court for the reasons set forth in
its memorandum. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-